Per Curiam.
'The decree of the court of chancery will be affirmed, for the reasons given by Vice-Chancellor Stevenson.
Some comment is made in the brief (there was no oral argument) as to certain features with respect to which it is claimed the court below misapprehended some of the facts. We find it unnecessary to consider this claim specifically, for, assuming it to be well founded, there is nothing in the case to impair in any way the correctness of the result reached.
For affirmance — The Chief-Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, Vredenburgh, White, Terhune, Heppenheimer, Williams —14.
For reversal — None.